Case 20-03603-5-DMW          Doc 15 Filed 11/16/20 Entered 11/16/20 20:33:28              Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 RALEIGH DIVISION


  IN RE:
  WILLIAM HENRY TANNER, JR.                                CASE NO. 20-03603-5-DMW
                                                           Chapter 13
                 Debtor(s)


                  RESPONSE TO MOTION TO IMPOSE AUTOMATIC STAY

         NOW COMES SN Servicing Corporation, servicing agent for U.S. Bank Trust National
 Association, as Trustee of the Cabana Series IV Trust ("Lender"), by and through its undersigned
 attorney, and responds to the Debtor's Motion to Impose the Automatic Stay filed herein as grounds
 therefore respectfully shows as follows:

         1.     On or about November 9, 2020, the Debtor filed this current petition seeking
 relief under Chapter 13 of the Bankruptcy Code.

        2.      On or about August 28, 2006, the Debtor obtained a mortgage loan now held by
 Lender in the original principal amount of $136,000.00 (the "Note"). The Note was subsequently
 modified effective May 1, 2016, modifying the interest rate and maturity date and re-capitalizing
 $40,820.72 worth of past due payments and other charges.

        3.      The Note is secured by a deed of trust against the Debtor's real property located at
 3812 Sue Ellen Drive, Raleigh, NC 27604 (the "Property"). Upon information and belief, the
 Property serves as the Debtor’s residence.

        4.      Prior to the filing of this Bankruptcy case, the Debtor had two pending Chapter 13
 cases within the past year: Chapter 13 case filed April 20, 2020, Case #: 20-01622-5-DMW,
 dismissed for failure to make payments on September 23, 2020; and, Chapter 13 case filed
 October 22, 2018, Case #: 18-05161-5-DMW, dismissed for failure to make payments on
 February 21, 2020.

         5.      The Debtor is in substantial default under the terms of the Note and Deed of Trust
 for failure to make payments when due. According to the proof of claim filed on behalf of
 Lender in the Debtor’s previous Chapter 13 case, the Debtor was past due for the December 1,
 2017 payment and all subsequent payments due thereafter and the total pre-petition arrearage
 claim was $23,648.59. Lender received no payment in the previous bankruptcy case.

        6.      Both before and in between the two previous bankruptcy cases, Lender or its
 predecessor in interest was proceeding with foreclosure - each of the three most recent
 bankruptcy cases was filed on the eve of a scheduled foreclosure sale.

        7.      The Debtor has not filed schedules in the present case, so Lender is unable to
 determine if the Debtor can prove a substantial chance in his financial or personal affairs since
 the dismissal of the most previous Chapter 13 case and the Motion to Impose the Automatic Stay
 only make vague references to new work and rental income.
Case 20-03603-5-DMW         Doc 15 Filed 11/16/20 Entered 11/16/20 20:33:28               Page 2 of 3



         8.       Lender alleges that the filing of this current Chapter 13 case is not made in good
 faith as it does not appear that the Debtor can demonstrate any change in his financial affairs that
 would ensure a successful completion of any Chapter 13 Plan.


        WHEREFORE, Lender prays the Court as follows:

        1.      That the Court deny the Debtor's motion to impose the automatic stay and that the
 Court enter an order confirming that the automatic stay did not go into effect upon the
 bankruptcy filing date in this current case as to the Property and Lender, and its successors,
 agents and assigns.

        2.     That Lender be allowed its reasonable attorney fees and costs incurred in
 connection with this Response; and,

        3.      For such other and further relief as the Court deems just and proper.
        DATED: November 16, 2020


                                               /s/ Christine M. Lamb
                                               N.C. State Bar No. 19616
                                               Henderson, Nystrom, Fletcher & Tydings, PLLC
                                               PO BOX 2188
                                               Davidson, NC 28036-2188
                                               (704) 892-3600 ph.
                                               clamb@hnftlaw.com
Case 20-03603-5-DMW          Doc 15 Filed 11/16/20 Entered 11/16/20 20:33:28               Page 3 of 3



                         UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 RALEIGH DIVISION


  IN RE:
  WILLIAM HENRY TANNER, JR.                                 CASE NO. 20-03603-5-DMW
                                                            Chapter 13
                 Debtor(s)


                                   CERTIFICATE OF SERVICE

         The undersigned certifies that this day the pleading or paper to which this Certificate is
 affixed was served upon the person(s) listed below by mailing a copy of the same, properly
 addressed and postage prepaid via the United States Postal Service.

 William Henry Tanner, Jr.
 3812 Sue Ellen Drive
 Raleigh, NC 27604

 The following parties were served electronically:

 Travis Sasser, Attorney for Debtor(s)

 John F. Logan, Chapter 13 Trustee


        DATED: November 16, 2020


                                               /s/ Christine M. Lamb
                                               N.C. State Bar No. 19616
                                               Henderson, Nystrom, Fletcher & Tydings, PLLC
                                               PO BOX 2188
                                               Davidson, NC 28036-2188
                                               (704) 892-3600 ph.
                                               clamb@hnftlaw.com
